Citation Nr: 0300609	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  99-18 450	)	DATE
	)
	)       

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
dissecting cellulitis of the scalp.  

(The issue of entitlement to service connection for 
folliculitis barbae will be the subject of a later 
decision by the Board.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 30, 
1986, to February 4, 1987.  

Service connection was denied for dissecting cellulitis of 
the scalp by a September 1992 rating decision that became 
final when the appellant did not file an appeal within one 
year after receiving notice of the decision in October 
1992.  The current appeal comes before the Board of 
Veterans' Appeals (Board) from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) North 
Little Rock, Arkansas, Regional Office (RO).  

The Board is undertaking additional development on the 
issue of entitlement to service connection for 
folliculitis barbae pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the 
Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  Service connection for dissecting cellulitis of the 
scalp was denied in a September 1992 rating decision, 
which became final when the appellant failed to timely 
file an appeal of the decision following notification 
thereof in October 1992.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the 
claim for service connection for dissecting cellulitis of 
the scalp has not been submitted since the September 1992 
rating decision.  


CONCLUSIONS OF LAW

1.  The September 1992 rating decision, which denied 
service connection for dissecting cellulitis of the scalp 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1992); currently 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

2.  New and material evidence has not been submitted since 
the September 1992 rating decision, and the claim of 
entitlement to service connection for dissecting 
cellulitis of the scalp is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  In the present case, the appellant has 
been notified in the February 1999 rating decision and in 
the March 1999 statement of the case (SOC) of the evidence 
necessary to reopen and substantiate his claim for service 
connection for dissecting cellulitis of the scalp, and of 
the applicable laws and regulations.  In a June 2001 
letter to the appellant, the RO notified him about the 
VCAA, informing him as to what evidence was necessary in 
order for VA to reopen and grant his claim.  It also 
informed him that it would assist in obtaining identified 
records, but that it was his duty to give enough 
information to obtain the additional records and to make 
sure the records were received by VA.  Additionally, along 
with a copy of the February 1999 rating decision, the 
appellant was sent a VA Form (VAF) 4107, explaining his 
rights in the VA claims process.  The Board concludes that 
the discussions in the rating decision and the SOC, along 
with the June 2001 VA letter, adequately informed the 
appellant of the evidence needed to reopen and 
substantiate his claim and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
Review of the claims file reveals that the RO has secured 
the appellant's service medical records and private 
medical treatment records since service.  A July 2001 
Report of Contact (VA Form 119) shows that the appellant 
indicated that no additional medical records existed.  The 
appellant failed to report for a hearing scheduled before 
a member of the Board at the Central Office on 
December 17, 2002.  

The Board notes that the veteran has been afforded the 
opportunity to present argument at July and December 1998 
RO hearings, transcripts of which are of record.  
Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The appellant asserts that he has dissecting cellulitis of 
the scalp that was initially manifested during service.  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for dissecting 
cellulitis of the scalp was a September 1992 rating 
decision, the Board must determine whether new and 
material evidence has been received subsequent to the 
September 1992 rating decision sufficient to reopen that 
claim.  

The evidence of record at the time of the December 1992 
rating decision included the appellant's service medical 
records.  At his September 1986 enlistment examination, 
clinical evaluation of the head, neck, face, and scalp 
revealed normal findings, as did evaluation of the skin.  
However, on a Report of Medical History that accompanied 
the examination report the appellant indicated that he had 
a history of skin disease, and that he had been treated by 
a dermatologist at the University Medical Center and was 
currently taking pills for his skin and blood.  The 
examiner reported that the appellant's prescription for 
acne was Accutane.  In December 1986, he was treated for 
itching and painful lesions on his scalp and chin.  
Multiple scarred lesions were noted on the scalp line and 
chin area with a sparse occurrence of pustules in the 
scalp area.  The diagnosis was folliculitis.  In January 
1987, he complained of sores on his head for one and a 
half years.  It was noted that there were large fluctuant 
tender dermal nodules/abscesses on the occipital scalp.  
The diagnosis was dissecting cellulitis of the scalp.  It 
was subsequently determined that the appellant did not 
meet the standards for enlistment because he was unable to 
wear a steel helmet or helmet liner due to the multiple 
tender dermal and subcutaneous nodules/abscesses on the 
occipital scalp, and he was recommended for separation 
from service.  

The September 1992 rating decision denied the appellant's 
claim of entitlement to service connection for a skin 
condition on the basis that the evidence showed that 
dissecting cellulitis of the scalp, had preexisted, but 
not been aggravated by, military service.  The veteran was 
notified of this decision by letter dated in October 1992.  
The veteran did not appeal this decision and it is final.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1992); currently 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

The evidence submitted since the September 1992 rating 
decision includes private medical records that show an 
impression of cellulitis of the scalp in March 1997 and 
describe multiple excoriation lesions on the scalp in 
December 1997, and a January 1998 medical statement from 
B. E. Holmes, M.D., which notes that the appellant's 
medical records did not show a diagnosis of acne on 
recorded visits of September 7, 1977, and August 4, 1980.  
An August 1998 lay statement from [redacted]indicates that 
he had know the appellant for 20 years, during which time 
he had never known him to have any skin or health 
problems.  Mr. [redacted] stated that he found out about the 
appellant's skin disorder when he was relieved of his 
military duties, and that the condition had worsened since 
then.  Also of record since the September 1992 rating 
decision are transcripts of the appellant's testimony at 
Regional Office hearings held in July 1998 and December 
1998, in which he described his current skin problems 
involving the scalp and face areas, and the lack of any 
skin problem involving those areas prior to his military 
service.  

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In determining whether new and material 
evidence has been submitted, it is necessary to consider 
all evidence since the last time the claim was denied on 
any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim 
as in this case dealing with a claim for service 
connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified 
bases for the final disallowance that must be considered 
in determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

The Board acknowledges that the regulation regarding new 
and material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's 
request to reopen his claim was filed prior to that date.  
Therefore, the amended regulation does not apply.

The Board finds the non-duplicate medical records and the 
veteran's various statements and testimony to be new, as 
they were not previously considered.  Although new, the 
Board does not find this evidence to be material because 
it does not establish that the veteran's dissecting 
cellulitis of the scalp is related to, or was incurred or 
aggravated, during active service.  The Board acknowledges 
the veteran's arguments regarding incurrence and/or 
aggravation; notwithstanding, the veteran is not competent 
to render a medical opinion regarding aggravation of a 
pre-existing disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). 

The clinical records showing current treatment for 
cellulitis of the scalp is also new, but is not material 
in that it does not reflect that pertinent disability had 
its onset in service or was aggravated during active duty.  
The report by Dr. Holmes to the effect that there was no 
diagnosis of acne during the veteran's visits in 1977 and 
1980 is not relevant, as the issue currently under review 
is whether cellulitis of the scalp had its onset or was 
aggravated in service.  Accordingly, the additional 
evidence submitted is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims.  Therefore, the evidence cannot be 
considered new and material for the purpose of reopening 
the veteran's claim.


ORDER

As new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
dissecting cellulitis of the scalp, the appeal is denied.

		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

